Citation Nr: 1110205	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-10 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1953 to March 1956, and from November 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2007, which declined to reopen previously denied claim for back and right hip conditions.  In February 2009, the Veteran appeared at a hearing held before a Decision Review Officer (DRO) at the RO.  Although the August 2009 supplemental statement of the case seems to suggest that the claim was reopened, regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a permanent and total disability rating for pension purposes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In this regard, the Veteran should be informed that he can pursue claims for service connection and non-service-connected pension benefits simultaneously, without prejudice to either claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Evidence received since the December 2003 rating decision denying service connection for a back condition includes evidence which relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

2.  Evidence received since the March 1981 determination denying service connection for a right hip condition includes evidence which relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a chronic back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for a right hip disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the purpose of addressing whether new and material evidence has been received to reopen the previously denied claim, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) need not be discussed. 



Service connection for a back disability and a right hip disability was denied on several occasions by the RO.  The most recent unappealed rating decision addressing the issue of service connection for a back disability was in December 2003.  Prior to the current claim, service connection for a right hip disability was most recently denied in March 1981.  As the Veteran did not appeal the prior decisions, they are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2010).  If, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet.App. 27 (1996); Manio v. Derwinski, 1 Vet.App. 140 (1991).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision must be considered.  Evans.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the prior final decisions included service treatment records for both of the Veteran's periods of service, which show that in January 1955, he sustained trauma to the right hip in a fall from a 10-foot building.  He had some pain on motion and sitting.  In August 1957, he sought treatment for pain over the lower thoracic spine.  He stated that he had a football in jury in the area about 5 years earlier, which had not been medically treated.  He had pain on bending to the right, and some muscle spasm.  The impression was myositis, which appeared to be secondary to trauma although the Veteran remembered none.  X-rays of the lower thoracic spine were negative for fracture.  


Also of record were numerous post-service treatment records which contained complaints of back pain, but inconclusive findings and diagnoses.  For instance, a myelogram in December 1968, which the Veteran believes demonstrated a low back disability, was in fact interpreted as normal.  In addition, the evidence failed to show the presence of a chronic right hip disability.  

Evidence received since the December 2003 decision includes the report of a magnetic resonance imaging (MRI) scan conducted in November 2006, which disclosed an old compression deformity of L1 vertebral body, as well as spondylolisthesis of L5-S1 and a disc herniation at L5-S1.  In addition, a comprehensive evaluation by E. Troy, M.D., in January 2009, noted that the record was replete with references to low back pain dating back to an injury in service.  Dr. Troy concluded that any current chronic low back disability was due to the in-service injury.  In addition, a VA examination in June 2009 resulted in a conclusion that the Veteran did not have a separate right hip condition, but that it was a manifestation of chronic low back pain with sciatica.  

This evidence showing degenerative disc disease as well as an old compression deformity of L1, and an opinion relating a current back condition to service relates to an unestablished fact necessary to substantiate the claim, and presents a reasonable possibility of substantiating the claim.  Hence, the claim is reopened with the submission of new and material evidence, and VA must review the claim in light of all the evidence, new and old.  38 C.F.R. § 3.156.  In this regard, in determining whether evidence is new and material, evidence is presumed credible for the sole purpose of determining whether the case should be reopened; determinations of credibility and weight are made after the claim is reopened.  Justus v. Principi, 3 Vet. App. 510 (1993).  Moreover, there is now of record a new medical opinion that states that the Veteran's right hip disorder is a manifestation of, or secondary to, the low back disorder.  Since the low back disorder claim has been reopened, the evidence relating the two becomes new and material as to the hip disorder because a successful outcome on the back claim will present a reasonable possibility of substantiating the right hip claim.  Thus, the right hip claim is reopened as well.  


ORDER

New and material evidence to reopen the claim for service connection a chronic back disability been received; to that extent only, the appeal is granted.

New and material evidence to reopen the claim for service connection a right hip disability been received; to that extent only, the appeal is granted.


REMAND

Because the claims for service connection for the back disability and right hip disability have been reopened with the submission of new and material evidence, additional assistance in developing evidence pertinent to the veteran's claim must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  Specifically, he must be provided a VA examination, with nexus opinion, which includes a claims file review by the examiner.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this regard, the VA examination in June 2009 limited its conclusions to the thoracic spine, although it was noted that the Veteran complained of pain in the low back.  

Moreover, the examiner noted the history of a pre-existing football injury, but, for service connection purposes, the question of pre-existence encompasses specific standards of proof, which were not applied.  Specifically, a Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the presumption soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

There is evidence that the Veteran is receiving benefits from the Social Security Administration (SSA), although it is not known if they are based on disability.  Where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request all available records pertaining to the Veteran from the SSA.

2.  Schedule the Veteran for an appropriate VA examination to determine whether he has a chronic low back disability of service origin or aggravation.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  An examination and any indicated studies should be performed, and diagnoses for all currently shown back conditions.  The examiner should offer an opinion as to the following:

(a)  Is it at least as likely as not that a chronic back disability have its onset during active duty?  All relevant evidence should be addressed, including the likelihood of a relationship between the compression deformity of L1, shown on an MRI in 2006, and the 10-foot fall in 1955, or the thoracic spine pain noted in August 1957, thought to be due to unknown trauma.  
 
(b) Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the veteran had a chronic back disability prior to his entry into the military?  If so, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the disability underwent no chronic or permanent increase in severity during service?  If so, i.e., if the veteran undebatably had a back disability prior to service, which undebatably underwent a chronic or permanent increase in severity during service, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that any increase in severity during service was due to the natural progress of the condition?

The complete rationale for all opinions expressed should be provided, to include the specific information relied upon for the conclusions reached.  

3.  Schedule the Veteran for an appropriate VA examination to determine whether he has a chronic right hip disability, and, if so, the diagnosis should be provided.  If so, the opinion should address whether the hip disability is at least as likely as not of service onset, or, if not of service onset, whether it was aggravated by a low back disability.  The opinion should also address whether, in the alternative, the Veteran has right hip symptoms of a low back disability.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  It is essential that the examiner provides a complete medical rationale for any opinion provided.  

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the reopened claims for service connection.  If any claim is denied, the veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


